Fourth Court of Appeals
                                       San Antonio, Texas
                                              April 24, 2014

                                          No. 04-14-00282-CV

                                      IN RE STATE OF TEXAS

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       On April 23, 2014, relator filed a petition for writ of mandamus and an emergency
motion for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition for writ of
mandamus in this court no later than May 5, 2014. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

        Relator’s emergency motion for temporary relief is GRANTED. The trial court’s Order
Denying Plea to the Jurisdiction signed April 22, 2014, is temporarily stayed pending final
resolution of the petition for writ of mandamus filed in this court.

           It is so ORDERED on April 24th, 2014.                                     PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2014CI02421, styled A.L.F.L. v. K.L.L., pending in the 438th Judicial
District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.